392 U.S. 666
88 S.Ct. 2313
20 L.Ed.2d 1360
Nelson Wilbert ROBINSON, Jr.v.TENNESSEE.
No. 1625, Misc.
Supreme Court of the United States
October Term, 1967.
June 17, 1968

Jack Greenberg, Michael Meltsner, and Anthony G. Amsterdam, for petitioner.
George F. McCanless, Atty. Gen. of Tennessee and Thomas E. Fox, Deputy Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Tennessee.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694; Darwin v. State of Connecticut, 391 U.S. 346, at 350, 88 S.Ct. 1488, at 1490, 20 L.Ed.2d 630 (concurring opinion of Mr. Justice Harlan).


2
Mr. Justice BLACK and Mr. Justice WHITE are of the opinion that certiorari should be denied.